DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant’s election without traverse of Group I, (claims 74-108), species of heavy and light chain variable region of  SEQ ID NO:7 and SEQ ID NO:8 (claims 74-79,82-87,90-93 and 96-108), and species of disease as arthritis in the reply filed on 12-10-2020 is acknowledged. Therefore claims 74-79, 82-87, 90-93 and 96-108 will be examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74-79, 82-87, 90-93 and 96-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application 
A similar and connected argument can be presented with respect to the element of “fragments thereof” as presented in claims 74 and 102 and dependent claims for instance claim 99 which describes but does not exclusively limit the potential species of “fragments thereof” to a list of species including for example dAB,  and as described in the specification(0067). With particular attention to the dAB the state of the art is such that the amino acid sequence and conformation of the three heavy and light chain CDRs are critical in maintaining the antigen binding specificity which is characteristic of the parent immunoglobulin. Within the specification there is no disclosure of antibody fragments which may perform the described function with the structural format of a Dab for instance (CDR 1-3 of the heavy chain). 
In addition to this issue the claim 96 describes that the OX40 antagonistic binding moiety may have amino acid modifications which may occur as described within any of the CDR regions of the “fragment thereof” for instance. The combinatorial result of the terminology utilized in the claims would encompass an enormous genus of different antibodies or fragments thereof having deletions, insertions or substitutions in any location of the antibody or fragment. Applicant has singularly described a number of mutations and binding characteristics of conventional Heavy and Light chain antibodies mutated at various locations outside of CDR regions as described above and table 6 of the specification.  The specification does not reliably provide guidance regarding which specific residues, substitutions or deletions or particularly residues within a single grouping (a Dab fragment for instance) of VH or VL CDR 1-3 can be performed while still maintaining the claimed function. Therefore one would conclude as above that the disclosed species of mutated VH and VL pairings do not sufficiently represent the broad genus of different mutated OX40 antagonistic binding entities as instantly claimed. 
Claims 74-79, 82-87,90-93 and 96-108 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antagonistic antibody comprising the VH and VL CDR 1-3 as described, does not reasonably provide enablement for an antibody comprising the VH and/or the VH and VL CDR 1-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The instant claims are directed to a method of using a heavy chain variable region CDR 1-3 and/or light chain variable CDR 1-3 that recognizes OX40, defined by a partial structure, such as VH CDR 1-3 and/or VL CDR 1-3 represented by SEQID NO 1-6 as claimed. This encompasses a genus of a single domain VH and/or VL regions that functions to recognize OX40, even in the absence of paired VH-VL domains. However, such single VH or VL domains, or domain antibodies, of an affinity similar to a paired VH and VL domain have been difficult to obtain (see Holliger et al., 2005, page 1127). Additionally, the ability of single variable domains to function is limited to problems of poor stability and solubility (see Holliger et al., page 1127, in particular). Furthermore, while such VH or VL domains can be identified by screening from a library of VH or VL only sequences, obtaining a functional VH domain antibody by simply removing the VH or VL domain in human antibodies that were selected for binding in the presence of a cognate VL does not result in a functional, stable, single domain (see Holt et al., page 485, in particular). Thus, making a using VH only domain antibody for binding and recognizing OX40 would be highly unpredictable. Based on the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims. The instant specification discloses a number of mutated humanized VH-VL antibody pairings derived from the base antibody 1D4 which variably maintain the claimed function of antagonistic binding to OX40 antigen (table 6).  However, there is no disclosure of any VH or VL only fragment that can function to recognize OX40. No guidance is provided regarding which specific residues of or which specific CDR sequences would provide recognition of OX40 in the absence of a light chain, as encompassed by the present claims. Thus, given the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to make and use the VH or VH regions or fragments thereof that specifically recognize OX40 as is broadly claimed
Claims 74-79,82-87,90-93 and 96-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease such as arthritis which may result from an autoimmune activation syndrome, does not reasonably provide enablement for the treatment of “an OX40 mediated disorder” as described in claims 74 and 102 and the broad and diverse list of diseases as are instantly claimed for example in claims 106 and 107 .The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01.  The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria: 
A.         The breadth of the claims; 
B.         The nature of the invention; 
C.         The state of the prior art;
D.         The level of one of ordinary skill;
E.         The level of predictability in the art;
F.         The amount of direction provided by the inventor;
G.         The existence of working examples; and
H.         The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	
	The applicant has disclosed an antagonistic OX40 binding antibody that by virtue of its antagonistic effect on OX40 is capable of abrogating the activating effects of cells, particularly T cells which may express OX40.  While such an antibody may be useful in the treatment of a disease etiology mediated by activation of T cells such as potentially the selected species of arthritis, the claims encompass a broad range of diseases such as trauma (surgery) and “other autoimmune disorders” and indeed any disease that in the future may be found to have immune mediated causality. Although a normal practitioner in the field is highly skilled and would be familiar with some of the basic experimental protocols disclosed in the specification, the level of predictability involved in utilizing the claimed invention to treat the broadly claimed genus of diseases would be very low. The specification teaches several in-vitro models and a single in-vivo model which describe uses of the antibody in the context of graft versus host disease reactions. These examples provide some preliminary guidance with respect to a single disease etiology, however the amount of experimentation required to practice the invention with respect to for instance trauma (surgery), or “other autoimmune disorders would be necessarily extensive and beyond the scope of the patent office’s ability to determine.   For example with respect to For example, with respect to autoimmune disease one can look to the report of the NIH Autoimmune Diseases Coordinating Committee (NIHPub No.05-5140 March 2005) to reveal the complexity and unpredictability of treating the broad genus that covers autoimmune disease. This 126 page report to Congress broadly details the state of efforts to treat and potentially prevent various autoimmune diseases. The report details that a treatment approach that would suppress a destructive immune response while potentially beneficial for one disease, can also result in complex interactions in the treated individual that can potentially make another disorder worse (p55).  The relevance of OX40 mediated T cell activation for the treatment of trauma (surgery) is variably undefined and questionable at best.  Thus, it is clear that it would amount to rigorous experimentation that is of high quantity and quality to achieve the goal of treating "an OX40 mediated disorder" as is claimed in the instant application. The results of such experimentation are as such highly unpredictable utilizing methods available to one of ordinary skill in the art. Thus, based on the breadth of the claims, the unpredictability of the art, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the claimed method.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 90, 97, 98, 102 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation “the corresponding framework region” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 98 recites the limitation “the human heavy constant region” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 74 and 96 do not describe the “human” heavy constant region.
Claim 108 recites the limitation "the antibody having human heavy chain constant region IGHG1" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 74 does not describe this limitation. 
The term “low expression level of OX40” in claim 108 is a relative term which renders the claim indefinite.  The term "low expression level of OX40" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While applicant describes a screening method for detection of a patient having a low expression level of OX40, the low expression level is somewhat confusingly described as being indicated by an increase of 10% to up to 30% in the OX40 positive cells when compared to control levels. 
Claim 97 describes “the method of claim 74, further comprising heavy and/or light chain constant regions.” The claim appears to omit elements between “74” and “further” and appears to appropriately read “the method of claim 74, wherein the antibody further comprises a heavy and/or light chain constant regions.”
Claim 102 describes that in the method the antibody or fragment thereof binds to the same epitope as the antibody of claim 74. It is not clear whether this antibody is meant to include the limitations of claim 74 regarding the CDR regions recited or it includes other unique CDR regions which may have the same binding location. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 74-79, 82-87, 90-93 and 96-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-62 of U.S. Patent No. 8748585. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference claims are drawn to a method of treating an OX40 mediated disorder such as graft versus host disease in a subject utilizing an identical antibody to that claimed instantly. As GVHD is typically described as an allogeneic T cell mediated attack of host tissues in which it is useful to down regulate T cell activation, it would be obvious to extrapolate this etiology to a disease such as arthritis which may have a similar etiology based on aberrant T cell activation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644